Citation Nr: 1700532	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  12-35 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Kreitlow



INTRODUCTION

The Veteran had honorable active military service from February 1966 to January 1969, with service in the Republic of Vietnam from July 1966 to July 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, the impairment caused by the combination of his service-connected PTSD and diabetes cause him to be unable to obtain and sustain a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a TDIU rating have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to a TDIU rating based upon his service-connected disabilities.  The Veteran's main contention has consistently been that he had to stop his self-employment as a truck driver in January 2009 because he lost his commercial driver's license when he began using insulin to treat his service-connected diabetes mellitus, type II (diabetes).  The Veteran has also stated that he has a urostomy bag that hinders his physical activities.  In addition, in a March 2015 brief, his representative argued that the Veteran's service-connected PTSD and neuropathies of the lower extremities, that present with cramping and swelling and immobility at times, prohibit him from performing substantially gainful employment due to the nature of the service connected disabilities.

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities:  Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  

To establish a total disability rating based on individual unemployability, there must be an impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v.  Brown, 5 Vet. App. 524, 529 (1993).  

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation; provided that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 4.15.  

There is no question in the present case that the Veteran's service-connected disabilities met the schedular criteria for a TDIU for the entire appeal period.  The Veteran is service-connected for PTSD, which was evaluated as 70 percent disabling from January 6, 2009 (the date of service connection); diabetes with nephropathy, evaluated as 20 percent disabling from March 30, 2005; diabetic peripheral neuropathy of the bilateral lower extremities, each evaluated as 10 percent disabling from March 30, 2005, and 20 percent disabling from March 29, 2010; and erectile dysfunction associated with diabetes, evaluated as 0 percent disabling from August 16, 2007.  The Veteran's combined disability rating from January 6, 2009 was 80 percent, and from March 29, 2010 was 90 percent.

However, although the schedular criteria are met for a TDIU, the evidence must still show that the Veteran is still unable to obtain and sustain a substantially gainful occupation due to his service-connected disabilities in order for him to be entitled to a TDIU rating.

The Veteran's appeal was previously before the Board in April 2015.  At that time, the Veteran's appeal also included a claim for entitlement to a disability rating in excess of 70 percent for his service-connected PTSD.  The Board issued a decision denying both claims.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court) only insofar as it denied entitlement to a TDIU.  In a June 2016 memorandum decision, the Court vacated and remanded the Board's April 2015 decision denying the Veteran's claim for a TDIU.  Essentially, the Court found that the Board failed to provide adequate reasons and bases for its decision in that it did not adequately address favorable evidence regarding the Veteran's PTSD and it did not sufficiently address the cumulative effect of the Veteran's service-connected disabilities. 

The Board has reviewed the evidence in the Veteran's appeal again, specifically those items noted by the Court in its decision.  Evidence favorable to the Veteran's claim for a TDIU includes a December 2008 private psychiatrist's initial consultation report in which he concluded the following, "Because of his service-connected PTSD, [the Veteran] is moderately compromised in his ability to sustain social relationships, and he unable to sustain work relationships.  Therefore, I consider him permanently and totally disabled and unemployable."  (Emphasis added.)  (Note that the highlighted language is the language the Court identified in its decision as favorable to the Veteran's claim.)  This psychiatrist also noted that the Veteran's recent memory was moderately impaired in that he could not remember what he read and he got lost when traveling, and his working memory was 100 percent impaired.  The psychiatrist assigned a Global Assessment of Functioning (GAF) score of 35.  A February 2009 follow up treatment note shows the psychiatrist assigned a GAF score of 40.

Also favorable to the Veteran's claim is a March 2010 VA Initial PTSD examination report that indicates the Veteran reported being self-employed as a truck driver, and stating that "he does not believe that he could have worked for someone else and that he would not be able to drive to places with which he was unfamiliar."  The examiner further stated that the Veteran's "PTSD symptoms impact his functional state and quality of life."  In addition, in setting forth the level of occupational and social impairment caused by the Veteran's PTSD, the examiner stated that PTSD signs and symptoms result in deficiencies in work in that the patient "[s]tates he was self-employed because he would have had problems with working for others and demands of a job working for someone else."

Furthermore, the Court identified as favorable evidence the July 2010 VA diabetes examination which noted that "[t]he change in [the Veteran's] diabetic condition is the fact that he is now required to use insulin.  Because of this he has lost his job as a truck driver and is unemployable at this time and age 67."

In addition to the above evidence, the Board notes that VA treatment records contain a March 2010 Mental Health Outpatient consultation note for assessment of his PTSD when he sought to transfer his care from the private sector to VA.  It was noted that the Veteran endorsed significant PTSD symptoms.  He also endorsed visual hallucinations of seeing a figure in his house that looks like a male every couple of months and depression.  Educational and occupational history reported included an 11th grade education with GED, Truck Driving School at a community college in about 1975, and employment as a truck driver but being disabled since "last year" because of insulin dependent diabetes.   The assessment was that he endorsed and met the criteria for combat-related PTSD, as well as Major Depression, and a GAF score of 40 was assigned.  The VA treatment records showed a GAF score of 45-50 was assigned in August 2010.  

Significantly, in a December 2010 Mental Health Outpatient Note, the treating physician noted that the Veteran had been continuing in psychotherapy with a Social Worker and that this provider opined:  "Patient unable to work gainfully due to severity of PTSD and also health [symptoms], insulin dependent Diabetes (IDDM), that prevent him in getting CDL renewed."  The GAF score assigned continued to be 45-50.

The Board acknowledges that the above evidence is favorable to the Veteran's claim.  However, there is also evidence in the claims file that is not favorable to his claim.  Interestingly, despite the above evidence showing the effects the Veteran's PTSD had on his occupational functioning, at least between the end of 2008 through 2010, he has not directly argued in support of his claim for a TDIU that his PTSD has caused him to be unable to work.  Only his representative has argued that his PTSD, along with his peripheral neuropathy, makes him unable to be employed, which argument is distinct from the argument raised by the Veteran himself.  Rather, the Veteran's main argument has been that he cannot work as a truck driver because his diabetes requires him to take insulin so he cannot get his commercial driver's license.  

However, despite the Veteran's contention that his diabetes prevents him from working, the only work it clearly prevents him from doing is truck driving.  That does not mean the Veteran is prevented from doing any other type of employment, whether sedentary or physical.  There is nothing in the record to indicate that the Veteran's diabetes or his related peripheral neuropathy of the bilateral lower extremities prevents him from performing physical or sedentary work.  He is not restricted in his activities due to his diabetes.  In fact, the VA treatment records show that he is an avid fisherman.   In January 2009, the Veteran reported to his VA primary care physician that he walked two miles daily.  Treatment notes from February 2012, July 2012 and January 2013 show he had a good exercise tolerance ("can walk 1 mile; goes fishing and hunting).  Significantly, the Veteran has never reported having limitations, such as in standing or walking, due to his diabetes or peripheral neuropathy, or complained that these conditions affected his functioning, despite his complaints of pain in his lower legs at the VA examinations.  His main complaints were that he had pins and needles sensation in his feet causing discomfort and that he could not cover his feet at night because of this.

Furthermore, the Board acknowledges that the Veteran has asserted that he is not trained in any work other than truck driving and he is not physically able to do anything else.  However, at the March 2010 VA Initial PTSD examination, the Veteran reported he worked as a heavy equipment operator prior to becoming a truck driver.  Moreover, the VA treatment records show that the Veteran reported in January 2013 that he had, in fact, been working with heavy equipment digging graves.  In addition, a March 2013 emergency room treatment record notes that the Veteran reported cutting the top of his thumb on the blade of a tiller several days earlier.  He also reported that he was able to perform lawn work with the use of a riding lawnmower.  This evidence demonstrates the Veteran has had the capability of using heavy or outdoor equipment as well as the capacity to perform at least some physical labor.  Thus, the Veteran's assertion that he has no training or the physical capability to perform other jobs than truck driving is not credible given the evidence that he has actually performed such tasks.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (When assessing the credibility of lay evidence, the Board may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.).

Furthermore, even if the Veteran is not capable of heavy physical labor, the evidence demonstrates that this is more likely due to nonservice-connected disabilities than service-connected disabilities.  The Social Security records in the claims file clearly demonstrate that, in June 1997, the Veteran was found to be too disabled for working due to discogenic and degenerative disorders of the back.  His VA treatment records show he has continued to be treated for such disability and it continues to be symptomatic.  The Veteran also has been treated for other nonservice-connected disabilities such as bladder cancer for which the VA treatment records show he underwent multiple surgeries for in 2011 through 2013 and has had a urostomy bag after a January 2013 surgery.  However, service connection for bladder cancer has been denied.  Thus, the Board cannot consider this disability when adjudicating the Veteran's claim for a TDIU.

Moreover, as discussed above, there is nothing in the record to indicate that the Veteran's diabetes and related conditions cause restrictions or limitations of his activities.  The Board acknowledges the July 2010 VA examiner's opinion that the Veteran "is unemployable," but does not attribute much probative weight to that opinion because there is no clear rationale provided to explain what the examiner meant.  The examiner stated that the only change in the Veteran's diabetic condition was the fact that he now requires the use of insulin.  Thus, it is unclear to the Board why such a change would make the examiner consider the Veteran unemployable in any job other than as a truck driver and the examiner did not explain.  Moreover, the examiner commented about the Veteran's age, which leads the Board to conclude that the examiner may have inappropriately considered that as a factor in stating that he was unemployable.  Thus, the Board does not find this opinion to be probative to the question at issue.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (It is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes probative value to a medical opinion.); see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").

In addition, the evidence clearly show that the Veteran was not working in January 2013 at his part-time grave digging job as he was undergoing another surgery for his bladder cancer, but the records indicate he expressed hope he would be able to return to work.  This evidence clearly demonstrates the Veteran was not only able and willing to work, but that he desired to again be able to work once he recovered from his upcoming surgery.  The Board acknowledges, though, that it does not have any information about this employment except that it was part-time.  As such, this employment may have been marginal. 

Finally, the Board also finds that the VA treatment records also appear to indicate an improvement in the Veteran's PTSD symptoms.  Although the earlier treatment records from the latter 2008 and through the end of 2010 demonstrate GAF scores of 35 to 45-50, VA Mental Health treatment records from 2012 show the Veteran's GAF scores rose into the 50s and finally to 60 in October 2013.  A GAF score is highly probative as it relates directly to the veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

A GAF score of 41-50 contemplates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See DSM-IV at 44-47.  Whereas a GAF score of 51-60 contemplates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  Thus the GAF scores of 53, 55 and 60 seen in the 2012 and 2013 VA treatments records are more indicative of an improvement in the Veteran's PTSD symptoms and, therefore, likely reflect an improvement in his occupational functioning.  The fact that the January 2013 treatment notes show the Veteran had been working part-time as a grave digger is likely another indication of this improvement.

However, in reviewing the evidence, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Nevertheless, when, after considering all the evidence, a reasonable doubt arises regarding a determinative issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

After considering all the evidence, the Board finds that the evidence is in equipoise as to whether the combination of the Veteran's service-connected PTSD and his diabetes caused him to be unable to obtain and sustain a substantially gainful occupation during the appeal period.  The evidence shows that the Veteran's PTSD at least caused significant occupational impairment at least through December 2010 due to deficiencies it caused on the Veteran's memory and its effects on his working relationships.  The Board notes that VA mental health treatment records show improvement in his PTSD at least as of May 2012 when his GAF score was 53.  As previously stated, there appears to have been an improvement based upon the GAF scores assigned by the Veteran's treating physician in 2012; however, the Veteran was not given any new VA examination to evaluate the current severity of his PTSD, and the RO has continued his 70 percent disability rating throughout the appeal period.  

Furthermore, the Board notes the Veteran's education and occupational history is limited to his having a GED degree with only post-high school training as a truck driver.  As previously noted, he has some training in using heavy equipment and can clearly use outdoor equipment.  However, the Veteran has clearly been employed for a long time in an occupation that is solitary in nature, i.e., as a truck driver.  Not only that, he was self-employed in that occupation further isolating him and assisting him in keeping employment despite his difficulties in maintaining effective work relationships.  When taking into account the opinions of his mental health treating professionals as to the Veteran's ability to relate to others in the work place, the evidence of his memory deficits, and the fact that, due to his diabetes becoming insulin-dependent, he is now unable to perform the one occupation that provided him the isolated atmosphere he needed to be occupationally functional, it would appear that the combination of his service-connected PTSD and diabetes caused him to be unable to obtain or sustain a substantially gainful occupation.  

For these reason, after resolving reasonable doubt in the Veteran's favor, the Board grants entitlement to a TDIU.  The Veteran's appeal is, therefore, granted.


ORDER

Entitlement to a TDIU is granted.




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


